Citation Nr: 1826204	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  08-00 036A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for colon polyps.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1967 to August 1970 with service in the Republic of Vietnam from July 1968 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The case is currently under the jurisdiction of the VA RO in Denver, Colorado.  The Board remanded this issue in April 2012, September 2015, and June 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

Although the Board regrets the delay, remand is necessary to ensure that there is a complete record on which to decide the Veteran's claim.  

The Board most recently remanded the colon polyps claim for additional development in June 2017.  The AOJ was specifically directed to (1) obtain any colonoscopy reports from Vista Imaging and upload them to the claims file, and (2) to obtain a medical opinion on the etiology of the Veteran's colon polyps.  There is no evidence to indicate that the AOJ attempted to obtain the colonoscopy reports from Vista Imaging.  Further, a September 2017 letter from a contracted examination provider (QTC) indicated that the Veteran's examination was cancelled per his request as he no longer wished to pursue this claim.  However, there is no evidence in the claims file to indicate that the Veteran wanted to withdraw this claim.  Significantly, when he was sent a form to confirm his withdrawal in September 2017, he did not respond.  As the AOJ failed to follow the Board's remand directives, the claim must be remanded again to obtain any colonoscopy reports from Vista Imaging and obtain a medical opinion.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any colonoscopy reports from Vista Imaging or any other relevant system.  Specifically, the December 2013 colonoscopy report from Southwest Endoscopy Durango, referenced in a May 2015 VA treatment record, must be obtained.  

2.  Thereafter, provide the Veteran's claims file to an appropriate examiner to address the nature and etiology of his colon polyps.  The examiner must review the entire claims file and the opinion must reflect that such a review was conducted.  The Veteran may be recalled for examination if deemed necessary.

The examiner must state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed colon polyps, or any other identified colon disorder, had their onset in service or are otherwise etiologically related to his service, including his presumed exposure to herbicides.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above actions, the Veteran's claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


